EXHIBIT 10(f)(4) CLECO CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (Amended and Restated, Effective January 1, 2009) CLECO CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (Amended and Restated, Effective January 1, 2009) INDEX Page ARTICLE I – PURPOSE 1 ARTICLE II – DEFINITIONS 1 ARTICLE III – ELIGIBILITY 3 ARTICLE IV – VESTING 3 Vesting Provisions 3 Forfeiture 4 Termination for Cause 4 ARTICLE V - RETIREMENT BENEFITS 4 Time of Payment 4 Payment Delay Applicable to Specified Employees 4 Form of Payment 4 Amount of Payment 4 Actuarial Reduction for Early Commencement of Retirement Benefits 5 Subsequent Increase in Benefits 5 ARTICLE VI - DEATH BENEFITS 6 Definitions 6 Death While Employed 6 Death After Retirement Benefit Commencement 6 Death After Termination of Employment and Before Retirement Benefit Commencement 6 Payment to Beneficiary 7 Death Benefit Adjustments 7 Supplemental Death Benefit 8 ARTICLE VII - OTHER BENEFITS 8 Disability Benefits 8 Change in Control 9 Benefits Upon a Business Transaction 9 ARTICLE VIII - PARTICIPANTS RIGHTS 10 Spendthrift Provision 10 Offset 10 Obligation for Benefit Payments 10 Taxes 10 Company’s Protection 10 Unsecured Creditor Status 10 i ARTICLE IX - PLAN ADMINISTRATION 11 Powers of the Committee 11 Delegation of Administrative Authority; Experts 11 Claims for Benefits 11 Cash Out of Small Benefits 12 Arbitration 12 Amendment and Termination 12 ARTICLE X - GENERAL PROVISIONS 12 Funding 12 Entire Agreement 13 Binding Effect 13 Governing Law 13 Severability 13 Not an Employment Agreement 13 ii CLECO CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Cleco Corporation, a corporation organized and existing under the laws of the State of Louisiana (the “Company”), hereby amends and restates, in its entirety, the Cleco Corporation Supplemental Executive Retirement Plan, which plan was first effective as of July 1, 1992, and amended thereafter, from time to time (the “Prior Plan”); this amendment and restatement shall be effective January 1, 2009 (the “Effective Date”) (the “Plan”). ARTICLE I PURPOSE This Plan is intended to be an unfunded deferred compensation arrangement for the benefit of designated key management employees of the Company and its affiliates and subsidiaries, within the meaning of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).As such, this Plan is not intended to constitute an employee benefit plan that is subject to the provisions of Parts 2, 3, and 4 of Title I of ERISA.In accordance with such intent, any obligation to pay benefits hereunder shall be deemed to be an unsecured promise, and any right of a Participant (as defined herein) or Beneficiary (as defined herein) hereunder to enforce such obligation shall be solely as a general creditor of the Company.This Plan is not intended to constitute a qualified employee benefit plan within the meaning of
